Title: To John Adams from Samuel Adams, 2 July 1785
From: Adams, Samuel
To: Adams, John


          
            Dear sir,
            Boston July 2 1785
          
          I cannot omit the Opportunity of writing by Monsr de le Etombe who is going to France & will take the Care of this Letter. You must not expect it will be a long one. There are many Things which I wish to say to you, but the Tremor of my Hand is so increasd that I am put to Difficulty to guide my Pen.
          Our Merchants are complaing bitterly that Great Britain is ruining their Trade, and there is great Reason to complain; but I think much greater, to complain of too many of the Citizens thro’ the Common wealth who are imitating the Britons in every idle Amusement & expensive Foppery which it is in their Power to invent for the Destruction of a young Country. Can our People expect to indulge themselves in the unbounded Use of every unmeaning & fantastick Extravagance because they would follow the Lead of Europeans, & not spend all their Money? You would be surprizd to see the Equipage, the Furniture & expensive Living of too many, the Pride & Vanity of Dress which pervades thro’ every Class, confounding every Distinction between the Poor & the Rich and evincing the Want both of Example & Oconomy
          Before this reaches you, you will have heard of the Change in our cheife Magistrate. I confess it is what I have long wishd for. Our new Governor has issued his Proclamation for the Encouragement of Piety Virtue Education & Manners and for the Suppressing of Vice. This with the good Example of a first Magistrate & others may perhaps restore our Virtue.
          Monsieur le Etomb’s true Decency of Manners has done honor to your Letter of Recommendation.
          Mrs A joins in sincere Respects to your Lady & Family. / Adieu my dear sir
          
            S A—
          
        